EXHIBIT 2008 Annual Report toShareholders TABLE OF CONTENTS Page President’s Letter to Shareholders 1 Selected Consolidated Financial and Other Data 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Report of Independent Registered Public Accounting Firm 13 Consolidated Balance Sheets 14 Consolidated Statements of Income 15 Consolidated Statements of Stockholders’ Equity 16 Consolidated Statements of Cash Flows 17 Notes to Consolidated Financial Statements 18 Directors and Executive Officers 39 Banking Locations 39 Transfer Agent/Registrar 39 Quaint Oak Bancorp, Inc. To our Shareholders: A Message from the President and CEO: On behalf of the Board of Directors, Senior Management and Employees of Quaint Oak Bancorp and Quaint Oak Bank, I am pleased to present the accompanying Annual Report for fiscal 2008.As you are well aware, 2008 was a very challenging year for the economy and financial institutions in particular.The market area in which Quaint Oak Bank operates faced many of the same difficult conditions affecting our peers – rising unemployment and declining home values.Nonetheless, Quaint Oak Bancorp reported net income of $511,000 for 2008, an increase of 4.3% over 2007.Our loans receivable, net, increased $7.7 million, or 12.4% and our total assets at
